DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,760,800. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 10,760,800 shows a cooling device, comprising (claim 1, line 1): 
a trough (claim 1, line 3); 
a fan located above the trough (claim 1, line 4); 
multiple brackets (claim 1, line 5: note “brackets” appears to have been erroneously omitted from the issued patent), 
wherein (claim 1, line 6), 
each of the multiple brackets has a first leg and a second leg (claim 1, lines 7-8), 
wherein the first leg is attached to a first plate and a second plate (claim 1, lines 9-10), 
wherein the first leg of each of the multiple brackets is closer to the fan than (claim 1, lines 11-12): 
a front edge of the first plate, and (claim 1, line 13)
a front edge of the second plate (claim 1, line 14), 
wherein the front edge of the first plate and the front edge of the second plate do not connect with the first leg of each of the multiple brackets (claim 1, lines 15-18); 
piping sections (claim 1, line 19), 
wherein, the piping sections are placed within grooves located on a top edge of the first plate and the second plate; and (claim 1, lines 20-22) 
multiple pads (claim 1, line 23), 
wherein the multiple pads are located entirely below the piping sections (claim 1, lines 24-25).
Regarding claim 2, US 10,760,800 further shows wherein each of the multiple brackets include a top 16Attorney Number: 202000HALE02CON part that connects to the first leg and the second leg, wherein the piping sections are below the top part of each of the multiple brackets (claim 2).  
Regarding claim 3, US 10,760,800 further shows wherein none of the multiple brackets connect to each other (claim 3).

Claims 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,760,800. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 4, US 10,760,800 shows a cooling device, comprising (claim 4, line 1): 
an axial fan (claim 4, line 2), 
wherein the axial fan is located above an open region (claim 4, line 3); 
a cover (claim 4, line 4), 
wherein the axial fan is located below the cover (claim 4, line 5)
a trough, wherein (claim 4, line 6): 
the trough is located around the axial fan (claim 4, line 7); 
multiple brackets (claim 4, line 8: note “brackets” appears to have been erroneously omitted from the issued patent), 
wherein (claim 4, line 9), 
each of the multiple brackets has a first leg and a second leg (claim 4, lines 10-11), 
wherein the first leg is attached to a first plate and a second plate (claim 4, lines 12-13), 
wherein the first leg of each of the multiple brackets is closer to the fan than (claim 4, lines 14-15): 17Attorney Number: 202000HALE02CON
a front edge of the first plate, and (claim 4, line 16)
a front edge of the second plate (claim 4, line 17); 
piping sections; and (claim 4, line 22)
multiple pads, wherein each of the multiple pads are located entirely below the piping sections (claim 4, lines 31-32).
Regarding claim 5, US 10,760,800 further shows wherein none of the multiple brackets connect to each other and wherein the first plate and the second plate are attached to the first leg of each of the brackets at an angle less than 90 degrees (claim 5).
Regarding claim 6, US 10,760,800 further shows wherein each of the multiple pads is located within an area of the trough that is between the first plate and the second plate of the bracket (claim 6)
Regarding claim 7, US 10,760,800 further shows wherein each of the piping sections, located above a corresponding one of the multiple pads, are parallel to a top surface of each of the multiple pads (claim 7).
Regarding claim 8, US 10,760,800 further shows wherein a top part connects to the first leg and the second leg of each of the multiple brackets, and wherein the top part is located between the first plate and the second plate connected to each of the first legs of each of the multiple brackets (claim 8).

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10,760,800. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 9, US 10,760,800 shows a cooling device, comprising (claim 9, line 1): 
a cover (claim 9, line 2); 
a trough connected to the cover (claim 9, line 3); 
piping sections (claim 9, line 4); 
multiple pads, wherein each of the multiple pads are located below the piping sections (claim 9, lines 5-6); 
an axial fan located between the cover and the trough (claim 9, line 7); 
wherein an open region is provided below the fan without any part of the trough directly below blades of the axial fan (claim 9, lines 8-10); 
multiple brackets (claim 9, line 11: note “brackets” appears to have been erroneously omitted from the issued patent), 
wherein, each of the multiple brackets has a leg, and wherein the leg is attached to at least one plate (claim 9, lines 12-15),
Regarding claim 10, US 10,760,800 further shows further comprising: a sensor (claim 10).

Claim Objections
Claim 4 is objected to because of the following informalities:  “,” appears to be missing after “below the cover”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “,” appears to be in error for “.” at the end of the claim.  Appropriate correction is required.

Claim Interpretation
Because “A cooling device, comprising:” is a preamble limitation modified by structural limitations, this limitation has not been interpreted as invoking 35 U.S.C 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 9 recite the limitation “multiple brackets” but fails to locate the “multiple brackets” with respect to portions of the cooling device, i.e. within the trough, or extending downward from the cover.  This makes the structure of the cooling device difficult to ascertain from the claims.  It is recommended to relate the brackets with respect to the cover of the cooling device or the trough of the cooling device, as mentioned above, for improved clarity.  Claims 2-3, 5-8, and 10 are rejected insofar as they are dependent on claims 1, 4, or 9 and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 5,857,350) in view of Gilbert (US 2013/0233005).
Regarding claim 4, Johnson et al. discloses a cooling device, comprising: 
a fan (see at least blower #19), wherein the fan is located above an open region (see at least blower #19, which is suspended above the trough in an open region of the cooling device); 
a cover (see at least cover #4), 
wherein the fan is located below the cover (see at least blower #19 located below cover #4)
a trough (see at least sump #1), wherein: 
the trough is located around the fan (see at least sump #1 surrounds the blower #19 and is located below the blower #19); 
multiple brackets (see at least Figure 1, vertical supports #2), 
wherein, each of the multiple brackets has a first leg and a second leg (see at least Figure 1, vertical supports #2 each have a plurality of legs; column 3, lines 6-8; see also Annotated Figure 1, below: first leg is labeled), 
wherein the first leg is attached to a first plate and a second plate (see at least Annotated Figure 1, below; column 3, lines 31-34), 
wherein the first leg of each of the multiple brackets is closer to the fan than: 17Attorney Number: 202000HALE02CON 
a front edge of the first plate, and a front edge of the second plate (see at least Annotated Figure 1, below: the first leg is closer to the fan than any edge of the first and second plates); 
piping sections (see at least pipes #17); and 
multiple pads (see at least pads #16), 
wherein each of the multiple pads are located entirely below the piping sections (see at least each pad #16 located entirely below pipes #17).
Johnson et al. does not disclose that the fan is an axial fan.
However, it is noted that there are only a finite number of configurations for providing a fan in a cooling device.  In this regard, it is noted that Gilbert teaches a cooling device wherein the fan is an axial fan (see at least Figure 1, fan #10 at ducting #24).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Johnson et al. with wherein the fan is an axial fan, since such is a suitable and known provision for providing a fan in a cooling device (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the predicable benefit of preventing the water within the trough from being entrained.  
Regarding claim 5, Johnson et al. further discloses wherein none of the multiple brackets connect to each other (see at least vertical supports #2, none of which attach to each other except through the horizontal braces #3, which are not part of this dependency chain) and wherein the first plate and the second plate are attached to the first leg of each of the brackets at an angle less than 90 degrees (see at least Annotated Figure 1, below: the first leg is attached to the first plate and the second leg at an angle of zero degrees).
Regarding claim 6, Johnson et al. further discloses wherein each of the multiple pads is located within an area of the trough that is between the first plate and the second plate of the bracket (see at least each pad #16 located between two corner covers #12 within the sump #1).
Regarding claim 7, Johnson et al. further discloses wherein each of the piping sections, located above a corresponding one of the multiple pads, are parallel to a top surface of each of the multiple pads (see at least Figure 1, the corresponding piping section of piping sections #17 are each parallel to the top surface of the corresponding pad #16).
Regarding claim 8, Johnson et al. further discloses wherein a top part connects to the first leg and the second leg of each of the multiple brackets (see at least horizontal braces #3; column 3, lines 13-15), and wherein the top part is located between the first plate and the second plate connected to each of the first legs of each of the multiple brackets (see at least Annotated Figure 1, below: horizontal braces #3 are situated between first and second plates attached to each first leg of each vertical support #2).


    PNG
    media_image1.png
    634
    623
    media_image1.png
    Greyscale



Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2013/0233005) in view of Johnson et al. (US 5,857,350).
Regarding claim 9, Gilbert discloses a cooling device, comprising: 
a cover (see at least Figures 1-3, a cover (i.e. housing) is depicted in each instance); 
a trough connected to the cover (see at least reservoir #8); 
piping sections (see at least water distribution system #4, which includes piping sections); 
multiple pads (see at least pads #2), 
wherein each of the multiple pads are located below the piping sections (see at least pads #2 below water distribution system #4); 
an axial fan located between the cover and the trough (see at least fan #10); 
wherein an open region is provided below the fan without any part of the trough directly below blades of the axial fan (see at least open space below fan #10 at ducting #24).
Gilbert is silent regarding multiple brackets, wherein, each of the multiple brackets has a leg, and wherein the leg is attached to at least one plate.
Johnson et al. teaches another cooling device comprising multiple brackets (see at least Figure 1, vertical supports #2), wherein, each of the multiple brackets has a leg (see at least Figure 1, vertical supports #2 each have a plurality of legs; column 3, lines 6-8), and wherein the leg is attached to at least one plate (see at least corner covers #12, which are attached to a leg of vertical supports #2; column 3, lines 31-34).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling device of Gilbert with multiple brackets, wherein, each of the multiple brackets has a leg, and wherein the leg is attached to at least one plate, as taught by Johnson et al., to improve the cooling device of Gilbert by providing load-bearing strength to the structure of the cooling device (see at least Johnson et al. column 3, lines 5-15).  
Regarding claim 10, Gilbert further discloses further comprising: a sensor (see at least paragraphs [0017]-[0019]: a plurality of sensor options is discussed).  

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Additionally, the double patenting rejections would need to be resolved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAVIA SULLENS/Primary Examiner, Art Unit 3763